Judge Uxderivood,
delivered the opinion of the court.
Tins bill alleges three grounds, upon which relief is asked.
1st. A parol lease between Blight and Darby of the one part, and Alexander of the other, under which, the latter entered and enjoyed the land.
2d. Waste committed by said Alexander, and an under-tenant, to “a great amount in value.”
3d. A renting by Alexander} from Leonard Jones, of a part of the farm, said Jones having entered as tenant to Blight and Darby.
Upon the foregoing grounds^ the hill prays for an account, and decree for the rents, alleging, that the amount would he too complicated and difficult, for a suit at law.
We are of opinion, that the circuit court properly dismissed the bill. Alexander’s answer substantially denies all the allegations of the bill, except those which charge the leasing by Blight and Darby to him. About that, he is silent.
When the r«F® ^ aw chancellor will not as-STujKS gationofcom-^atier*." 8
Mills and Brown, for plaintiffs; Chittenden, for defendant.
The allegations of the bill, in relation to that contract, 'are too defective to authorize a decree. The length of theleaseisnotstated. The amount of rentreserved, if any,_1_ isnot stated. Indeed, the bill says in effect, no more than there was a lease by parol. The terms of the lease should have been given.
For aught that appears to us, a common law tribunal was as competent to afford redress in an action of assump-sit, for the breach of the stipulations of the contract, or for the use and occupation of the land, or for waste, as a court of equity.
We do not perceive that complication in the transac■tions, which rendered the remedy at law inappropriate, And therefore, we are of opinion, that the case made out is one, of which, a court of chancery had not jurisdiction.
Decree affirmed with costs.